Rising, C.
The ruling of the court upon the plaintiffs’ demurrer to the defense, set up in the answers, based upon the failure to adverse the Wash Lewis and Henry claims *414with the Junction and Trade Dollar claims, is assigned for error.
In considering the question presented by this assignment it is proper to first examine the pleadings for the purpose of ascertaining the object of the action. The complaint contains the proper allegations for an action brought to recover the possession of the Kirtley lode, the undivided one-half of the Junction lode, and the undivided three-fourths of the Trade Dollar lode, and also contains the further allegation that the action is brought in support of an adverse claim filed against the applications for patent for the Wash Lewis and Henry lodes.
It is contended by counsel for defendant in error that the last allegation tenders an immaterial issue, and that the sole object of the action is to recover the possession of the premises described in the complaint, and that its determination does not in any manner depend upon and cannot be affected by the filing, or by the failure to file, adverse claims against the applications for patents to the Wash Lewis and Henry lodes; while counsel for plaintiff in error contend that the object of the action is to have adverse claims against the issuance of patents to the Wash Lewis and Henry lodes determined.
Section 2325, Revised Statutes of the United States, prescribes the necessary steps to be taken by an applicant to obtain a patent for mineral land, and declares: “If no
adverse claim shall have been filed with the register and the receiver of the proper land-office at the expiration of the sixty days of publication, it shall be assumed that the applicant is entitled to a patent upon the payment to the proper officer of five dollars per acre, and that no adverse claim exists, and thereafter no objection from third parities to the issuance of a patent shall be heard except it be shown that the applicant has failed to comply with the terms of this chapter.”
Section 2326 declares: “Where 51x1 adverse claim is filed during the period of publication, it shall be upon *415oath of the person or persons making the same, and shall show the nature, boundaries and extent of such adverse claim, and all proceedings, except the publication of notice, and making and filing of the affidavit thereof, shall be stayed until the controversy shall have been settled or decided by a court of competent jurisdiction, or the adverse claim waived. It shall be the duty of the adverse claimant, within thirty days after filing his claim, to commence proceedings in a court of competent jurisdiction to determine the question of the right of possession, and prosecute the same with reasonable diligence to final judgment; and a failure so to do shall be a waiver of his adverse claim.”
By these provisions of the statute the filing of .an adverse claim is made the first step to be taken in proceedings for determining the right of possession and title under a valid location, for the purpose of establishing the right to a patent; and upon taking this step the issuance of a patent is stayed until such right has been determined or has been waived by the party filing such ad-; verse claim. That a party who commences an action under the statute to determine such right of possession must stand or fall by the rights which he has asserted in his adverse claim seems evident f^om the requirement of the statute that the nature, boundaries and extent of such adverse claim must be shown by the adverse claim filed.
The issuance of a patent to the applicant cannot be stayed by reason of some one else claiming a better right to the possession of the premises, unless the person making such claim files the same against the claim made by the applicant.
An action brought in support of such adverse claim must be based upon the rights asserted in such claim, for the reason that it must be conclusively assumed that no adverse claim exists except such as have been filed. The allegation in the complaint that the action is brought in *416support of adverse claims must be held as determining the character and object of the action, and such object is to establish plaintiff’s right to the possession of the premises in controversy, by reason of a valid location thereof under the acts of congress, under the adverse claims in support of which the action is brought, and to stay defendant’s proceedings under the application for a patent thereto until the right of the plaintiff under said adverse claims may be adjudicated. Wolfley v. Mining Co. 4 Colo. 112, 117; Wight v. Dubois, 21 Fed. Rep. 693. In Mining Co. v. Mining Co. 4 Sawy. 302, 318, it is said by Justice Field that, under the act of 1872, “when one is seeking a patent for his mining location, and gives proper notice of the fact as there prescribed, any other claimant of an unpatented location objecting to the patent of the claim, either on account of its extent or form, or because of asserted prior location, must come forward with his objections and present them, or he will afterwards be precluded from objecting to the issue of the patent.”
The object of an action brought in support of adverse, claims being to determine the plaintiff’s right of possession and title under such claims, it becomes a material question in the case whether the requirements of the statute in relation to the filing of such claims have been complied with, as the very basis of the action is the filing of such adverse claims in the land-office; and when it is alleged in defendant’s answer that his right to a patent was not ad versed bj a claim under which plaintiff claims the right of possession to the premises in controversy, such answer presents a defense as against such claim. It follows, therefore, that the court erred in sustaining the demurrer to the defense alleging a failure to adverse the Wash Lewis and Henry claims with the Junction and Trade Dollar claims.
Appellants, in instruction Ho. 4, requested the court to instruct the jury that the plaintiffs were confined to such title to the premises in controversy as they had at the *417time the action was commenced, and the refusal to give such instruction is assigned for error. We know of no reason why an adverse claimant who has brought an action in support of his adverse claim may not be permitted by the court to bring in other adverse claims by a supplemental complaint, if the same have been duly filed, and are so brought within the time limited for the commencement of an action in support thereof, although he may have acquired the right to the possession of such claims by purchase after the commencement of the action. As such purchaser he could bring an independent action in support of the adverse claim filed, and if brought in the same court where the first action was pending, the court might order the cases consolidated. We see no objection to the bringing in of such adverse claims by supplemental pleadings. The instruction was properly refused.
It is contended by counsel for appellants that the failure of an adverse claimant to bring an action in support of his adverse claim within thirty days after filing such claim is a waiver thereof, and that the application of this rule takes the Junction out of the case, it being shown by the evidence that the action was brought on the thirty-first day after the filing of an adverse claim under the Junction location; but appellee contends that this question cannot be raised for the first timé in the case in this court. We think this point made by counsel for appellee is well taken.
Error is assigned upon the giving of each of the instructions requested by the plaintiffs, but in the argument of counsel no objection to. these instructions is urged except to certain portions of instruction No. 1; and as to such portions it is contended, as to some parts thereof, that the burden of proof is thereby placed on the defendants, when it should properly be made to rest on the plaintiffs, and that, by another portion of said instruction, the jury were authorized to find against the *418defendants for the entire area of the premises in conflict with each of the adverse claims relied on by the plaintiffs, upon a showing by plaintiffs of a better title under either of such claims. We do not think these objections to the instructions are well taken.
Under the holdiug that the object of the action is to establish plaintiffs’ light of possession under the adverse claims in support of which it was brought, by reason of a location thereof in compliance with the provisions of the statute relating to the location of mining claims, the consideration of many of the assignments of error is made unnecessary, for the reason that the questions raised thereby are substantially the same as the question determined, or are such as will by such holding be eliminated from the case on a new trial.
The judgment should be reversed.
De France and Stallcup, CO., concur.
Per Curiam.
For the reasons stated in the toregoing opinion the judgment is reversed.

Reversed.